Fourth Court of Appeals
                                   San Antonio, Texas
                                         August 21, 2018

                                      No. 04-17-00676-CV

                   REAL PROPERTY LOCATED AT 404 FULLER ST.,
                       KERRVILLE, KERR COUNTY, TEXAS,
                                   Appellant

                                                v.

                                     The STATE of Texas,
                                           Appellee

                   From the 216th Judicial District Court, Kerr County, Texas
                                   Trial Court No. 16620A
                        Honorable N. Keith Williams, Judge Presiding


                                         ORDER
Sitting:       Sandee Bryan Marion, Chief Justice
               Marialyn Barnard, Justice
               Patricia O. Alvarez, Justice

        This is an appeal of a judgment in a civil forfeiture proceeding. The first brief appellant
filed on February 20, 2018 was stricken because the brief failed to comply with Rule 38.1 of the
Texas Rules of Appellate Procedure, including the rules requiring appellant to provide citations
to the appellate record. The second brief filed by appellant on May 7, 2018 was not ordered
stricken; however, appellant was informed the court could consider her appellate complaints
waived due to inadequate briefing.

        On May 18, 2018, appellant filed a letter, which we interpreted as a motion requesting an
extension of time to file a brief. In her letter, appellant requested 45 to 90 days of additional
time to file another brief. By order dated May 24, 2018, appellant’s requested extension was
denied.

        In her reply brief filed on July 2, 2018, appellant asserted she requested a copy of the
appellate record from the trial court but never received the record. Our record reflected the trial
court signed an order finding appellant indigent for purposes of the appellate record. Although
the appellate record was filed in this court without requiring appellant to pay the fees for the
preparation of the appellate record, appellant was never provided with a copy of the record.
       On July 16, 2018, this court issued an order striking appellant’s briefs filed on May 7,
2018 and July 2, 2018, and the clerk of this court was ordered to provide appellant with a copy of
the appellate record. Although this court’s records reflected that the appellate record was
included with the copy of the order sent to appellant, appellant filed written notice in this court
on July 30, 2018, stating that she did not receive the record.

        By order dated August 2, 2018, the clerk of this court was ordered to resend a copy of the
appellate record to the appellant. Appellant was ordered to file her brief by September 4, 2018.
On August 16, 2018, appellant filed a motion acknowledging receipt of the appellate record and
requesting an additional thirty-day extension to file her brief. The motion is GRANTED. THIS
IS THE FINAL EXTENSION OF TIME THAT THE APPELLANT WILL BE
GRANTED. Appellant’s brief must be filed no later than October 4, 2018, or this appeal
will be dismissed for want of prosecution.

        Appellant is reminded that her prior briefs contained numerous violations of Rule 38.1 as
referenced in this court’s March 8, 2018 order and May 9, 2018 letter separate and apart from her
failure to provide citations to the appellate record, including her failure to cite any case law or
other authority in support of her arguments in her original brief or in response to the law cited by
the State in her reply brief. See TEX. R. APP. P. 38.1(i) (requiring argument to be supported by
appropriate citations to authority). Appellant is also reminded that her failure to correct the
briefing deficiencies in this third opportunity will allow this court to consider her appellate
complaints waived due to inadequate briefing. See, e.g., Lott v. First Bank, No. 04-13-00531-
CV, 2014 WL 4922896, at *2 (Tex. App.—San Antonio Oct. 1, 2014, no pet.); Castillo v.
Peoples, No. 04-13-00311-CV, 2014 WL 1089750, at *3 (Tex. App.—San Antonio Mar. 19,
2014, pet. denied).



                                                                PER CURIAM

ATTESTED TO: _________________________
             Keith E. Hottle
             Clerk of Court